I dissent from the foregoing opinion, but, since the majority of the court has approved an order for a new trial, I will make my reasons for such dissent very short.
The opinion finds that there is insufficient testimony to support the finding of the district court that a divorce should be granted the plaintiff. The matter was submitted to the district court, both parties waiving a jury. The writer of the majority opinion says in his opinion that "the testimony on the subject of desertion leaves the court in grave doubt on the question." The doubt was resolved by the district court in favor of the defendant, acting as judge and jury. The decision of the trial court, or the verdict of the jury upon the facts, must be accepted as final, unless there is a total lack of evidence or at least substantial evidence to support the decision or verdict. Authorities are so numerous in support of this proposition that citations are needless. "Grave doubt" is far from a total doubt or a failure of substantial evidence to support the judgment.
The majority opinion says: "The record before us shows vital errors in the findings and conclusions of the trial court, and the evidence contains much that is immaterial and irrelevant, and on important facts is too obscure and uncertain *Page 477 
to enable this court to determine the controversy with fullconfidence in the fairness and justice of such determination." I think this statement, in view of the opinion recitals, condemns itself and needs no comment.